Citation Nr: 1140502	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-36 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include degenerative joint disease, as secondary to a left knee disability.

2.  Entitlement to service connection for a right knee disability, status post total arthroplasty, as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter was previously before the Board and was remanded for further development in April 2009.  The case is now once more before the Board for appellate review.


FINDINGS OF FACT

1.  A right knee disability was not present in service or for many years thereafter, and is not etiologically related to service or a service-connected disability.

2.  A left ankle disability clearly pre-existed the Veteran's entry upon active military service, and did not undergo a clinically-identifiable permanent increase in severity, including beyond the natural progress of the disorder, during active military service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the right knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  A right knee disability is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

3.  A left ankle disability was not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303,  3.306 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letters mailed in March 2004 and June 2009.  Although the June 2006 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes the claim was previously before the Board and was remanded for adequate VCAA notice, which was provided in the June 2009 letter.  The claim was then readjudicated in a May 2010 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  
	
In addition, service and post service treatment records have been obtained, and the appellant's statements in support of the claim are of record.  Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will address the merits of the Veteran's claims.


Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.




If a condition is noted at the time of the Veteran's examination and acceptance into service, the presumption of soundness will not apply and inquiry must be had into the issue of whether the presumption of aggravation applies; (i.e., whether the disorder may be presumed to have undergone an increase or worsening during service).  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran contends that he has a left ankle and right knee disability related to active service.  Alternatively, the Veteran contends that his left ankle and right knee disabilities were secondary to a service connected left knee disability.  

At the outset, the Board notes that the previous April 2009 Board decision denied service connection for a left knee disability.  The Veteran has not asserted that his right knee and left ankle disabilities are related to his service connected tinnitus or bilateral hearing loss.

Service treatment records are silent for any complaints of or treatment for any right knee disorder or injury during service.  The Veteran, however, did submit a March 1966 letter from a private physician noting complaints of left ankle pain in 1959 and 1960.  A pre-induction report of medical history dated in March 1966 noted the prior treatment for left ankle pain.  A January 1968 x-ray of the left ankle showed a small ossicle on the anterior margin of the distal tibia of the ankle joint that probably represented an old injury.  Otherwise, no other abnormalities were noted.  Service treatment records are silent to any treatment or complaints of any left ankle pain or injury.  Separation examination dated March 1968 noted normal lower extremities.  

Post service treatment records show treatment for left ankle and right knee disorders.  A March 1993 private treatment record noted that the Veteran complained of left ankle pain in the medial malleolar area 

A June 2002 MRI of the left ankle showed fluid around the plantar aspect of the flexor hallucis longus tendon, compatible with tenosynovitis; and subluxation of the peroneus brevis tendon over the lateral malleolus.

A January 2003 treatment record indicated that the Veteran complained of right knee pain with a date of onset in 1997.  The knee pain was treated with a knee brace.  A January 2003 letter from M.D.W., MD, noted that the Veteran complained of chronic right knee pain.  Review of x-rays showed a significant patellofemoral arthritis, as well as medial compartment arthritis.  A diagnosis of osteoarthritis affecting the right knee was provided and surgical treatment was recommended.

A January 2003 x-ray of the right knee showed marked degenerative joint disease, intra-articular loose bodies and associated joint effusion.  The study noted that degenerative changes had progressed since the prior study.

A March 2003 private treatment record noted complaints of right medial anterior knee pain that was no longer responding to conservative treatment.  A right total knee arthroplasty was recommended.  A March 2003 operative report indicated that the Veteran underwent a right total knee arthroplasty.  A post-operative diagnosis of osteoarthritis of the right knee was provided.

A March 2004 x-ray of the left ankle showed mild to moderate degenerative joint disease with findings suspicious for osteochondrosis desiccans with loose body.  

During a June 2004 VA examination provided in conjunction with a claim for service connection for posttraumatic stress disorder, the Veteran stated he injured his right knee while working as a security guard at the Chino Youth Facility.  The knee injuries resulted in the Veteran taking a medical retirement in 1993.  

VA treatment records dated from March to October 2004 indicated complaints of left ankle and right knee pain, as well as treatment for other clinical conditions.  A March 2004 record noted complaints of left ankle pain, on and off for the last two years.  A diagnosis of left ankle pain was provided and further follow-up with an orthopedist was recommended.  An August 2004 treatment record indicated that the Veteran complained of left ankle pain.  He also complained of knee pains that were allegedly aggravated during service due to training and driving a truck.  A diagnosis of joint pains in the left ankle, likely now with degenerative disease, was provided.

A September 2004 x-ray of the knee showed no acute bony abnormality.  X-rays of the left ankle showed minimal degenerative changes.

Subsequent VA treatment records dated November 2004 to April 2010 reflect continued treatment for a right knee and left ankle disability, as well as other clinical conditions.  A July 2006 record noted complaints of left ankle pain for the past 10 years, and a history of ankle sprains in 1966, 1968, and 1972 were noted.  However, a March 2008 treatment record indicated a recent left ankle surgery for chronic left ankle pain since his military service.

While the Board notes that the Veteran clearly has a right knee disability, there is no objective evidence that the Veteran's right knee disability is related to his active service.  As noted above, service treatment records are silent for any complaints of or treatment for any right knee symptoms or injury.  Moreover, while the Veteran first reported an injury to both knees in the late 1980s or early 1990s while working in the Chino Youth Facility, the objective evidence of any right knee disability was first documented in 2003, more than two decades after the Veteran's discharge from active service.  

The Board notes that the Veteran has not been scheduled for a VA examination specifically to determine if his right knee disability is related to service, or to a service-connected left knee disability.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but there is some competent evidence to make a decision.  

In the instant case, the Board finds that there is no competent evidence that the Veteran's right knee disability is related to active service.  Moreover, there is no evidence that his disability may be associated with service connected disorder.  While laymen are competent to report symptoms, individuals who are not trained in the field of medicine are not competent to offer an opinion on the etiology of a particular disorder.  Thus, under the pertinent VA regulations, the Veteran's contentions alone, without supporting evidence, are an insufficient basis for a medical examination to be obtained.  

Regarding the claim for a left ankle disability, the Board notes that the Veteran's March 1966 pre-induction examination included letters from a private physician noting treatment for left ankle pain in 1959 and 1960.  However, the Veteran's service treatment records do not indicate any aggravation.  Additionally, none of the post-service treatment records suggest that his time in service may have aggravated the left ankle.  

Inservice treatment records were negative for any complaints of left ankle symptomatology, and the Veteran's separation examination indicated normal lower extremities.  The first documented evidence of a left ankle problem following service was in 1993, more than two decades after his discharge from active service.  

On the basis of all the evidence of record pertaining to the left ankle disability, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Under these circumstances, the presumption of aggravation is not applicable.  See Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

The Board notes that the Veteran has not been scheduled for a VA examination specifically to determine if his left ankle disability was aggravated by service, or is related to a service-connected left knee disability.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but there is some competent evidence of aggravation.  In this case there is no such evidence.  

Moreover, there is no evidence that his left ankle disability may be associated with a service connected disorder.  The Board notes that, while the Veteran alleges that his left knee disorder caused his left ankle disability, the Veteran's left knee disability is not a service-connected disability.  Finally, and as noted above, while laymen are competent to report symptoms, individuals who are not trained in the field of medicine are not competent to offer an opinion on the etiology of a particular disorder.  Thus, under the pertinent VA regulations, the Veteran's contentions alone, without supporting evidence, are an insufficient basis for a medical examination to be obtained.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule accordingly does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is denied.

Service connection for a left ankle disability, to include as secondary to a service-connected left knee disability, is denied.



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


